Exhibit 10.4

 

LOGO [g321518g27h28.jpg]

 

December 16, 2011    

LANXESS, Inc.

1265 Vidal Street South

Samia, Ontario Canada N7T 7M2

Fax (519) 339-7723

   

GEVO, Inc.

345 Inverness Drive South,

Building C, Suite 130,

Englewood, CO 80112

USA

   

A.J. (Sandy) Marshall

Presidient & Managing Director

Fax (519) 339-7752

 

Attention: General Counsel

 

Dear Sirs:

 

Re: Amendment to Exclusive Supply Agreement between LANXESS Inc. (“LANXESS”),
LANXESS Corporation and GEVO, Inc. (“GEVO”) dated effective January 14, 2011
(the “Agreement”)

Further to our recent discussions regarding this matter, this letter is to
confirm our mutual agreement to amend the Agreement by:

 

  (i) changing all references to the date “December 30, 2011” in Article III(4)
and Article IV of the Agreement to “December 31, 2012”;

 

  (ii) changing the reference to the date “December 30, 2013” in Article
III(4)(v) of the Agreement to “December 31, 2014”;

 

  (iii) deleting Article III(3) in its entirety and deleting all references to
“Polyisobutylene”, “Polyisobutylene Arrangements”, “Polyisobutylene
Exclusivity”, and “Polyisobutylene Notification”; and

 

  (iv) adding the following provision “Notwithstanding anything to the contrary
in the Agreement, none of the provisions of this Agreement shall apply to
isobutylene produced at GEVO’s Pilot Plants, and GEVO shall be permitted to use
or sell isobutylene produced at such Pilot Plants for any purpose or use. A
“Pilot Plant” shall mean a plant producing less than 500 tons per year of
isobutylene, including but not limited to GEVO’s pilot plant at South Hampton
Resources in Silsbee, TX.



--------------------------------------------------------------------------------

Please confirm GEVO’s acceptance of this Amendment by signing and returning this
letter to the attention of the undersigned by December 31, 2011. We will
mutually accept execution by an email exchange of signed copies.

 

Yours truly,

 

LANXESS Inc.

Per:   /s/ Alexander J. Marshall  

Alexander J. Marshall

President & Managing Director

c.c.  

Chris Ryan, GEVO

 

Bruce Cusack, LANXESS

Mark Peters, LANXESS

Acknowledged & agreed by GEVO, Inc. Per:   /s/ Brett Lund   Signature Name:  
/s/ Brett Lund   (please print) Title:  

Executive Vice President and General Counsel

  (please print) Date:   December 19, 2011   (please print)